DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the reply filed 9/9/2022.

Response to Arguments
The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
  The arguments in the response filed 9/9/2022 will be addressed below to the extent they apply to the current rejections.
Regarding the 102 rejection, Applicant argues that Chang does not teach the property of haze value and as shown in the instant specification, compositions can generate clear formulas when the ratio of anionic thickening polymer, cationic polymer type, surfactant level and pH level are ideal.  Applicant remarks that ex. 21 of the instant specification referred to by the Examiner provides surprising supporting data of the instant invention and such data is not simply a result effective variable.
Applicant’s arguments are not persuasive.  While Chang doesn’t mention a haze value, Chang anticipates the claimed amounts (and ratio) of anionic thickening polymer, cationic polymer type, surfactant level and pH level, which are amounts that Applicant state provide the claimed properties.  Both Ex. 21 of the instant specification and Ex. 60 of Change teaches the same surfactant level (13% SLE1S and 1% sodium deceth-1 sulfate), anionic thickening polymer (0.7% acrylate copolymer), cationic polymer (0.4% polyquaternium cationic polymer) and similar pH (5.54 vs. 5) , therefore as discussed below and supported by Applicants arguments and Ex. 21, when the composition of Change inherently has a haze value as claimed.  While the pH of claim 21 and Ex. 60 of Chang is slightly different, the instant specification, examples 2 and 18, shows that a composition having same surfactant level (13% SLE1S and 1% sodium deceth-1 sulfate), anionic thickening polymer (0.7% acrylate copolymer), 0.4% cationic polymer and similar pH (5.52 vs. 4.57) resulted in a composition having a Haze value of 10.6 and 8.6 respectively, both under the claimed 25 haze value. Applicant have failed to provide evidence showing that the composition of Chang would not have the claimed haze value.
Regarding the 103 rejections over Chang, Bonda and Halloran, Applicant argues that a skilled artisan would not arbitrarily combine the claimed surfactants, scalp health active, thickening polymer, cationic polymer and pH.  Applicant argues that the office fails to state any articulated reasoning to support the conclusion of obviousness.  There is nothing in the prior art that makes the leap the claimed ingredients will result in a clear composition in bottle and in hand.
This is not persuasive.  For starters, it is noted that the compositions do not require the composition to be clear.  Furthermore, Chang specifically teaches the claimed combination of ingredients in the claimed amounts, along with the claimed pH.  The motivation to combine all the claimed ingredients clearly comes from Chang who teaches that all the claimed ingredients are suitable for use and Ex. 60 of Chang exemplifies a composition having all the claimed ingredients, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.
Regarding the haze value, while Change anticipates a haze value of less than or equal to 7, Chang does not appear to anticipate a haze value of less or equal to 3, however, the prior art specifically, Bonda and Halloran, provide a specific motivation to formulate the composition to be transparent and have a haze value of 3-5.
Applicant remarks that the office cannot pick and choose the specific components and nothing in the prior art leads to the claimed combination of ingredients and the claimed haze value. There must be something suggesting desirability in combining the art in a way to arrive at the claimed invention.
This is not persuasive for the reasons already discussed above.  As for the assertion that the rejection is based on hindsight, as noted in MPEP 2145, any obviousness rejection is in a sense necessarily a reconstruction based on hindsight reasoning and is not improper if it takes into account only knowledge within the level of ordinary skill in the art at the time the claimed invention was made.  Applicants have provided no evidence that the rejection is not based on knowledge available to those of ordinary skill in the art.
Applicant remarks that the instant specification shows that impact of changing the cationic polymer, increases/decreases in pH, total surfactant level, etc. There is no incentive to pick and choose the claimed ratios in order to achieve the required haze value. 
This is not persuasive, as discussed above, Change makes obvious all the claimed limitations and anticipates a haze level of less than or equal to 7 and the prior art makes obvious a haze level of less than or equal to 3.  Regarding picking and choosing the claimed ratio of thickening polymer, cationic polymer, surfactant level and ph, all these are explicitly taught by Chang and the claimed levels are exemplified by Chang, so Chang itself provides motivation to combine and use the taught ingredients as their combination is taught and contemplated by Chang.  While Chang combines the references for a purpose other than affecting haze value, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 
Applicant remarks that the claimed spec shows the surprising and unexpected effect benefit of the claimed composition. 
This is not persuasive. Applicants have simply shown that haze is dependent on many factors and all these factors are taught by the prior art. There is no comparison with the closest prior art (i.e. Chang) showing that the obtained results are unexpected and of statistical significance, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 

Maintained Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 contains the trademark/trade name carbomer. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademark/trade name is used to identify/describe a thickening polymer and, accordingly, the identification/description is indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10, 12-14, 19-25, 27-28, 30-32, 34 and 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang (US 2018/0311135).
Chang discloses a hair care composition comprising from about 10% to about 25% of one or more surfactants; from about 0.01% to 10% of one or more surfactant soluble antidandruff agents; from about 0.1% to 10% of one or more anionic polymers from about 0.01% to 5% of one or more cationic polymers (Abs).  
Example 60 of Chang discloses a composition comprising:
	-13.0% sodium laureth-1 sulfate (SLE1S) – reading on instant claims 1a, 5-10;
	-1% sodium deceth-1 sulfate;
	- 0.5% piroctone olamine – reading on instant claims 1b, 13-14 and 19-20;
	-0.7% acrylate copolymer – reading on instant claims 1c and 2-4;
	-0.4% Polyquaternium-10 – reading on instant claims 1d and 27-28;
	-0.5% cocamide MEA – reading on instant claim 12;
-1.5% peg-10 dimethicone – reading on instant claim 34;
-1.5% bis-aminopropyl dimethicone – reading on instant claims 31-32
1% fragrance – reading on instant claim 37; etc.
Chang teaches composition 60 to have a pH of 5, reading on instant claim 1, 21 and 30.
Regarding the haze value of instant claims 1a and 22-25: As shown above, Ex. 60 of Chang anticipates the claimed structure and it is well established that a composition and its properties are inseparable, therefore as Chang anticipates the claimed structure, the composition claimed and the composition of the prior art are expected to have to same properties.  This is supported by the working examples presented in the instant specification in particular Ex. 21 which discloses that a composition (ph 5.54), having a haze value of 6.5, comprises 13% SLE1S, 1% C10E1 (sodium deceth-1 sulfate), 0.7 acrylate copolymer, 0.4% of a polyquaternium cationic copolymer, 0.5% piroctone olamine, along with EDTA, sodium benzoate, sodium chloride, citric acid, methylchloro isothiazolinone/methylisothiozolinone, fragrance, sodium hydroxide and water and the spec further teaches that the Haze value is a result effective variable dependent on the amounts of surfactants and pH used which are anticipated above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-28 and 30-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US2018/0311135), Bonda (US6,113,931) and Halloran (US6,147,038).
Chang discloses a hair care composition comprising from about 10% to about 25% of one or more surfactants; from about 0.01% to 10% of one or more surfactant soluble antidandruff agents; from about 0.1% to 10% of one or more anionic polymers from about 0.01% to 5% of one or more cationic polymers (Abs).  
Regarding claims 1b and 13-20: Chang teaches the soluble anti-dandruff agent to be selected from azoles, such as climbazole, hydroxy pyridines such as piroctone olamine, strobilutins such as azoxytrobin.  These can be used in amounts ranging from 0.5-6% [0025 and 0027].
Regarding claims 1a and 5-10: Chang teaches that suitable surfactants for use include anionic surfactants used in amounts ranging from 12-18 and can be those selected from :

    PNG
    media_image1.png
    305
    652
    media_image1.png
    Greyscale
 and 

    PNG
    media_image2.png
    679
    627
    media_image2.png
    Greyscale
 ([0034-0037 and 273-0276] and Chang – 20-21).
Regarding claim 11: Chang teaches that the composition can also comprise anionic sulfosuccinate, such as disodium lauryl sulfosuccinate [0040].
Regarding claim 12: Chang teaches that a co-surfactant, amphoteric, nonionic or zwitterionic can be added in amounts of 0.25-15% [0041-0042].
Regarding claims 1d and  27-28:Chang teaches that cationic polymers can be added in amounts ranging from 0.2-1% ([0126] and Chang – claim 5-7).
Regarding claims 1c and 2-4: Chang teaches the inclusions of thickening polymers in amounts of 0.5-10% and include polyacrylate, polymethacrylate, polyacrylamide, etc. ([0135-0137] and Chang – claim 16-17).
Regarding claims 31-33: Chang teaches that conditioning agents such as silicones having an average particle size of 0.01-60micrometers (which overlaps with less than 100mn) can be effectively added ([0186] and Chang – claims 41-42).
Regarding claims 34-37: Chang teaches the composition to further comprise one or more scalp health agents selected from salicylic acid, menthol and/or menthyl lactate  and a perfume in amounts of 0.5-7% (Chang – claims 34-35 and 43).
Regarding claims 21 and 30: Chang teaches the composition to have a pH ranging from about 4-5 (Chang – claim 29).
Example 60 of Chang discloses a composition comprising:
	-13.0% sodium laureth-1 sulfate (SLE1S) – reading on instant claims 1a, 5-10;
	-1% sodium deceth-1 sulfate;
	- 0.5% piroctone olamine – reading on instant claims 1b, 13-14 and 19-20;
	-0.7% acrylate copolymer – reading on instant claims 1c and 2-4;
	-0.4% Polyquaternium-10 – reading on instant claims 1d and 27-28;
	-0.5% cocamide MEA – reading on instant claim 12;
-1.5% peg-10 dimethicone – reading on instant claim 34;
-1.5% bis-aminopropyl dimethicone – reading on instant claims 31-32
1% fragrance – reading on instant claim 37; etc.
Chang teaches composition 60 to have a pH of 5, reading on instant claim 1, 21 and 30.
However, Chang does not teach the claimed property of haze value of less than or equal to 3.
Bonda teaches that clear or transparent cosmetic formulations are particularly desirable because the consumer likens transparency to purity, and because transparent formulations have esthetic appeal (Col. 1, lines 30-35) and Halloran teaches hair conditioning compositions which are optically clear, thus they are transparent  which means that the size of the particles in the composition are not observable with optical (visual) means and have a haze value 3-5 NTU’s (col. 3, lines 4-20).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition of Chang to be transparent having a low haze value as Bonda teaches that clear or transparent cosmetic formulations are particularly desirable because the consumer likens transparency to purity and Halloran teaches that a haze value of 3-5 is suitable for hair cosmetics.  One of skill in the art would have a reasonable expectation of success as all reference teach cosmetic compositions and as evidenced by the instant specification, haze value is dependent on the composition and it teaches that increasing the content of the claimed surfactant and decreasing pH, decreases haze, and Change makes obvious all the claimed compounds in particular the claimed surfactants and pH in the claimed amounts.

Conclusion
No claims are allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679. The examiner can normally be reached Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613